Citation Nr: 1030190	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Huntington, West Virginia


THE ISSUE

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the King's 
Daughter Medical Center for the period extending from January 17, 
2006, to January 18, 2006.

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the King's 
Daughter Medical Center for the period extending from January 18, 
2006, to January 20, 2006.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the US Army from 
January 1969 to December 1971.  He has been assigned a 100 
percent disability rating for asthmatic bronchitis with chronic 
obstructive pulmonary disease (COPD), it has been classified as 
permanent in nature, and he has been awarded special monthly 
compensation (SMC).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of August 2006 issued by the 
Department of Veterans Affairs (VA), Huntington VA Medical Center 
(VAMC), in Huntington, West Virginia.  


FINDINGS OF FACT

1.  Medical care was provided to the appellant at King's Daughter 
Medical Center for the period extending from January 17, 2006, to 
January 20, 2006.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; nor 
did the appellant request such authorization within 72 hours of 
admission.

3.  The appellant has been awarded a 100 percent disability 
rating for a bronchial disability.  Said condition has been found 
to be permanent in nature.  

4.  The private medical treatment was emergent in nature for the 
period extending from January 17, 2006, to January 18, 2006.  

5.  A VA facility was not feasibly available to provide the 
necessary and emergency care from January 17, 2006, to January 
18, 2006.

6.  For the period extending from January 18, 2006, to January 
20, 2006, a VA facility was feasibly available to provide the 
necessary care for the appellant.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at King's Daughter Medical 
Center for the period extending from January 17, 2006, to January 
20, 2006, reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2009).

2.  The criteria for entitlement to reimbursement of unauthorized 
medical expenses, incurred at King's Daughter Medical Center for 
the period extending from January 17, 2006, to January 20, 2006, 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-08 (2009).

3.  The criteria for payment or reimbursement for the reasonable 
value of emergency and post-emergency treatment received at 
King's Daughter Medical Center for the period extending from 
January 17, 2006, to January 18, 2006, have been met.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

4.  The criteria for payment or reimbursement for the reasonable 
value of emergency and post-emergency treatment received at 
King's Daughter Medical Center for the period extending from 
January 18, 2006, to January 20, 2006, have not been met.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the evening of January 17th, 2006, the appellant was taken to 
the Holzer Medical Center, in Jackson, Ohio, by his wife after 
complaining of a racing heartbeat.  Because the facility did not 
have a cardiologist on staff at the time, he was then transferred 
to the King's Daughter Medical Center for emergency treatment.  
Per the claims folder, the doctor who provided treatment at the 
Holzer Medical Center wrote that the nearest VA Medical Centers 
in Chillicothe and Cincinnati were contacted and asked about 
transferring the appellant to one of their facilities.  The 
doctor indicated that both facilities informed the doctor that 
the appellant could not be admitted to either facility and to 
instead transfer him to another private facility.  Such a 
transfer did in fact occur on the evening of January 17th.  

Once admitted to the King's Daughter Medical Center, the 
appellant was given shots and put on an IV drip in order to 
reduce the speed of his heart.  It was determined that the 
appellant had been suffering from supraventricular tachycardia.  
The records indicate that on January 19th, a pulmonary 
consultation was accomplished as was an echocardiogram.  Sometime 
in the afternoon of January 19th , a heart catheterization was 
accomplished.  He was subsequently released from King's Daughter 
Medical Center on January 20th.  

A review of the private medical records indicates that around 
11:15 a.m. on January 18th, a social worker spoke with the 
appellant and his spouse concerning his care at King's Daughter 
Medical Center.  The record shows that the appellant and his 
spouse were made aware of the possibility that they would have to 
pay for any treatment received at the non-VA facility and that he 
could be transferred to the VA Medical Center in Chillicothe for 
like treatment.  At that point, the appellant had not spoken with 
a cardiologist concerning his ailments and stated that until he 
did so, he was not willing to be moved.  In other words, although 
there was space available for the appellant at the Chillicothe VA 
Medical Center, the appellant was unwilling to transfer into the 
VA health care system.  A social worker spoke with the appellant 
on the morning of January 19th and again offered to transfer the 
appellant to the Chillicothe VAMC.  Because the appellant was 
scheduled to undergo a heart catheterization procedure in the 
afternoon, he declined the opportunity to be transferred.  The 
notes suggest that he even indicated that he would pay for 
private treatment instead of being transferred to a VA facility 
where he did not know if, or when, he could receive the same 
care.  

Following his release from King's Daughter Medical Center, and 
upon receipt of a bill from the facility, the appellant submitted 
a claim for payment of the expenses incurred from the 17th to the 
20th of January 2006.  The record reflects that reimbursement of 
medical expenses was not approved and the appellant was informed 
of this denial.  He subsequently submitted his notice of 
disagreement.  

A review of the record reveals that the Huntington VAMC has 
denied his claims for payment of the treatment extending from 
January 17th to January 20th, 2006.  In denying the appellant's 
claim, the VAMC has said VA facilities were feasibly available to 
provide the care that the appellant needed/required.  That is, 
because the appellant declined to be transferred to a VA facility 
on January 18th and 19th, the appellant was responsible for any 
costs incurred at the King's Daughter Medical Center.  

The record indicates that the appellant, at the time of the 
emergency room and subsequent hospitalization, was in receipt of 
a 100 percent disability rating for asthmatic bronchitis with 
chronic obstructive pulmonary disease.  He is not, however, 
service-connected for coronary artery disease.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as the 
statute at issue in such cases is not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger 
v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, in 
Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to assume 
that the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements in 
that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 (2009) discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124 (2009), the appellant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When a 
claim for payment/reimbursement of unauthorized medical expenses 
is disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, and to 
furnish all other notifications or statements required by Part 19 
of Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, the appellant was informed of the bases of the 
denial of the claim.  There is no indication that any additional 
notice or development would aid the appellant in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the appellant received in a private facility for the time 
extending from January 17, 2006, to January 20, 2006.  See 38 
U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 
(2009).  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to an appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility."  38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52 (2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 17.54 
(2009).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of the 
private medical expenses he incurred while admitted to the King's 
Daughter Medical Center.  Although it is true that personnel 
contacted the VAMC in Huntington, Cincinnati, and Chillicothe 
after he appellant was admitted to the hospital, the same record 
does not contain an actual authorization of payment to the King's 
Daughter Medical Center by the VAMCs for any and all treatment 
received from January 17th onward.  

Again, there is no indication that VA provided authorization for 
the private medical treatment received for the period extending 
from January 17, 2006, to January 20, 2006, at the King's 
Daughter Medical Center, pursuant to 38 C.F.R. § 17.54 (2009).  
Therefore, payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 (West 
2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1002 (2009).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. 106-
117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be 
eligible for reimbursement under this authority the appellant has 
to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking medical 
attention would have been hazardous to life 
or health (this standard would be met if 
there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a service member 
was brought to a hospital in an ambulance 
and the ambulance personnel determined that 
the nearest available appropriate level of 
care was not a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the service member could not 
have been safely transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
service member becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the service member was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C.A. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The service member is financially 
liable to the provider of emergency 
treatment for the treatment;

(g)  The service member has no coverage 
under a health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the service member has coverage 
under a health-plan contract but payment is 
barred because of a failure by the service 
member or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the service member or provider 
against a third party for payment of such 
treatment; and the service member has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the service member's 
liability to the provider; and

(i)  The service member is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of service member's, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

The Board notes that 38 U.S.C.A. § 1725 was amended in October 
2008.  In particular, subsection (a)(1) was amended by striking 
"may reimburse" and inserting "shall reimburse."  Also, in 
subsection (f)(1), relating to definitions, the existing 
subparagraph (c) was struck and a new subparagraph (c) was 
inserted to read as follows:

The term emergency treatment' means medical 
care or services furnished, in the judgment 
of the Secretary-- (c) until - (i) such 
time as the veteran can be transferred 
safely to a Department facility or other 
Federal facility and such facility is 
capable of accepting such transfer; or (ii) 
such time as a Department facility or other 
Federal facility accepts such transfer if - 
(I) at the time the veteran could have been 
transferred safely to a Department facility 
or other Federal facility, no Department 
facility or other Federal facility agreed 
to accept such transfer; and (II) the non-
Department facility in which such medical 
care or services was furnished made and 
documented reasonable attempts to transfer 
the veteran to a Department facility or 
other Federal facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  The 
existence of a VA facility does not in and of itself mean that 
the VA facility was feasibly available.  See Cotton v. Brown, 7 
Vet. App 325, 327 (1995).  Under the provisions of 38 C.F.R. § 
17.53 (2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical condition, 
the relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52 and 17.53 (2009).  A VA facility would not be feasibly 
available if there was evidence establishing that an appellant 
was brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate level 
of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) 
(2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the Millennium 
Act, especially with respect to (c), (d) and (i):

(a)  the services were provided in an 
emergency room of a hospital and then the 
hospital itself;

(b)  delay in seeking immediate medical 
attention would have been hazardous to life 
or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the service 
member may or may not have reasonably 
expected the absence of immediate medical 
attention to result in placing his health 
in serious jeopardy, or experiencing 
serious impairment to bodily functions, or 
having serious dysfunction of any bodily 
organ or part;

(c)  VA facilities were not feasibly 
available for the period extending from 
January 17, 2006, to January 18, 2006, but 
they were feasibly available for the period 
extending from January 18, 2006, to January 
20, 2006, as discussed below.  

(d)  a claim for care beyond the initial 
emergency evaluation and stabilization of 
the underlying condition is at issue here, 
as discussed below;

(e)  the service member was enrolled in the 
VA health care system and had received care 
at a VA medical facility within the 
previous twenty-four months;

(f)  the service member is financially 
liable to the provider of the emergency 
treatment, as noted by the private 
emergency room and post-emergency hospital 
bills;

(g)  the service member had no additional 
medical coverage;

(h)  the service member has no contractual 
or legal recourse against a third party; 
and

(i)  the service member is eligible for 
reimbursement under 38 U.S.C. 1728, as 
discussed below, for the time period 
extending from January 17, 2006, to January 
18, 2006 (but he is not eligible for 
reimbursement from January 18, 2006, to 
January 20, 2006).

Therefore, the Board concludes that the criteria for entitlement 
to reimbursement for the reasonable value of treatment received 
at King's Daughter Medical Center for the period extending from 
January 17, 2006, to January 20, 2006, have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 (2009).

The Court has stated that a "second avenue for potential relief 
for a veteran entitled to VA care forced to obtain treatment at a 
non-VA facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such care 
or services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) 
(West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to life or 
health;

(2) such care or services were rendered to 
a service member in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected disability 
associated with and held to be aggravating 
a service-connected disability, (C) for any 
disability of a service member who has a 
total disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition in 
the case of a service member who (i) is a 
participant in a vocational rehabilitation 
program (as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of care or 
treatment . . . .; and 

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).  
The statute was amended effective October 10, 2008, however, the 
amendments do not provide any additional benefit that would 
assist the appellant.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 Vet. 
App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing a racing heart beat that was not controllable 
through the use of previously prescribed nitroglycerin tablets.  
He has in effect, through his testimony before the Board, 
indicated that he thought this condition was hazardous to his 
health.  Even if the Board agrees with the appellant as to the 
emergency nature of the treatment, the evidence does not show 
that the treatment was for a service-connected disability or for 
a nonservice-connected disability that was affecting a service-
connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 
(2009).  Yet, the appellant does have a total disability rating 
for his service-connected bronchial condition.  Permanency was 
established effective December 16, 1991.  Thus, the appellant has 
met the first two requirements of 38 U.S.C.A. § 1728 (West 2002) 
[emergent nature and treatment for any disability of a service 
member who has a total disability rating permanent in nature].  

The question then remains whether a federal facility was 
available prior to his presentation at the emergency room of the 
King's Daughter Medical Center on the evening of January 17th, 
2006?  From the written statement provided by the doctor at the 
first hospital the appellant went to on January 17th, 2006, it 
appears that the doctor who initially saw the appellant at the 
Holzer Medical Center contacted the VAMCs in Cincinnati and 
Chillicothe about transferring the appellant to one of their 
facilities.  He was told that such a transfer was not possible 
and that those facilities were not available to the appellant.  
Hence, the appellant was moved to King's Daughter Medical Center 
for emergent treatment.  

The medical records then indicate that on the 18th of January, 
the appellant was given medications and IVs in an attempt to 
stabilize him.  More importantly, on that date, personnel from 
King's Daughter Medical Center contacted the Chillicothe VAMC and 
discovered whether the appellant could be transferred to that 
facility for further treatment.  Personnel from the Chillicothe 
VAMC responded in the affirmative - meaning that a VA facility 
was available for his needed treatment.  

On January 19th, after the appellant's condition had somewhat 
improved, he underwent tests and procedures including a heart 
catheterization.  At the same time, after the 17th of January 
2006, the record has repeated annotations indicating that VA 
facilities were willing to accept the appellant for treatment at 
that facility.  Moreover, there is nothing in those same records 
that suggest, insinuate, or purport that the appellant's treating 
physician was unwilling to release the appellant for care at 
another facility.  In sum, given the appellant's history and the 
seriousness of the condition for which the appellant received 
treatment therefor, the Board finds that at the time the 
appellant needed treatment, a VA facility was not feasibly 
available to him.  However, after the appellant stabilized, i.e., 
as of January 18, 2006, a VA facility was feasibly available to 
him.  

In conclusion, the Board finds that the appellant meets the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from the treatment received from January 17, 
2006, to January 18, 2006, at King's Daughter Medical Center, 
because the evidence shows that the appellant was in receipt of a 
total disability rating, permanent in nature, the treatment was 
for symptoms so serious as to require immediate medical attention 
to avoid serious impairment or death, and because a VA facility 
was not foreseeably or reasonably available.  Nevertheless, the 
Board further concludes that the appellant did not meet the for 
payment or reimbursement of unauthorized medical expenses 
resulting from the treatment received from January 18, 2006, to 
January 20, 2006, at King's Daughter Medical Center, because the 
evidence shows that while the appellant was in receipt of a total 
disability rating, permanent in nature, a VA facility was 
reasonably available for treatment at the facility.  

Therefore, the benefit sought on appeal for the period extending 
from January 17, 2006, to January 18, 2006, is granted, and the 
benefit sought on appeal for the period extending from January 
18, 2006, to January 20, 2006, is denied.  


ORDER

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at King's 
Daughter Medical Center for the period extending from January 17, 
2006, to January 18, 2006, is granted.

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at King's 
Daughter Medical Center for the period extending from January 18, 
2006, to January 20, 2006, is denied.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


